           Case 1:15-cr-00616-AT Document 756 Filed 07/01/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: __________________
                                                                   DATE FILED: _7/1/2020____

               -against-
                                                                         15 Cr. 616-9 (AT)
FRANCIS ASSIFUAH,
                                                                             ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        On June 23, 2020, Defendant, proceeding pro se, filed a motion to correct a clerical
mistake in the Amended Judgment in this case, ECF No. 556, issued on October 3, 2017. ECF No.
752. Defendant also requests that the Court mail a copy of the judgment reflecting his proposed
correction.

        Federal Rule of Criminal Procedure 36 provides that “[a]fter giving any notice it considers
appropriate, the court may at any time correct a clerical error in a judgment.” Fed. R. Crim. P. 36;
see also United States v. Ransom, 866 F.2d 574, 575–76 (2d Cir. 1989). Here, the Court provided
notice to the Government, requesting that it respond to Defendant’s motion and indicate whether it
opposed the relief sought. ECF No. 753. The Government responded, noting that it had no
objection to Defendant’s request and that the amended judgment should reflect that the crime of
conviction is “conspiracy to commit wire fraud and mail fraud.” ECF No. 754 (emphasis omitted).

       Accordingly, Defendant’s motion to correct the Amended Judgment, ECF No. 556, is
GRANTED. An amended judgment shall issue indicating that Defendant was found guilty of the
crime of conspiracy to commit wire fraud and mail fraud, in violation of 18 U.S.C. § 1349.

       Chambers will mail a copy of this order, and the amended judgment, to Defendant pro se.
The Clerk of Court is directed to terminate the motion at ECF No. 752.

       SO ORDERED.

Dated: July 1, 2020
       New York, New York
